Order entered October 11, 201 2




                                              In The
                                      Qtourt of {pta1
                          jfIft{j   ItrItt of Z1rtxa at afta
                                      No. 05-12-00907-CV

                          IN THE INTEREST OF A.Q.M., A CHILD

                           On Appeal from the 302nd District Court
                                    flallas County, Texas
                             Trial Court Cause No. DFO9-12865

                                            ORDER

       The Court has before it appellant’s unopposed motion for second extension of time to file

appellant’s brief. The Court GRANTS the motion and ORDERS that the brief tendered by

appellant on October 8, 2012 be timely filed as of today’s date.




                                                       JUSTICE